Citation Nr: 0500768	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  98-10 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for renal cancer, status 
post left radical nephrectomy, to include as due to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1957.

This appeal arose from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The case now returns to the Board following the 
Board's remands for development in March 2000 and March 2003.  


FINDINGS OF FACT

1.  The veteran was not exposed to ionizing radiation in 
service.  

2.  The veteran's renal cancer, status post left radical 
nephrectomy, did not develop in-service, it was not 
aggravated in service, and it is not otherwise causally 
related to service.  


CONCLUSION OF LAW

Renal cancer, status post left radical nephrectomy, was not 
incurred or aggravated as a result of exposure to ionizing 
radiation during service, nor may its incurrence or 
aggravation due to such exposure be presumed, and renal 
cancer status post left radical nephrectomy was not otherwise 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.309, 3.311, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will ask veterans to submit all relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA 
fulfilled these requirements through the March 2000 and March 
2003 Board remands which provided notice of the development 
assistance to be afforded under the VCAA, and by a May 2004 
RO development letter.  That development letter appropriately 
notified the veteran what VA would do and what the appellant 
must do in furtherance of his claim.  The letter informed him 
of what would be required for his claim for service 
connection for renal cancer status post left radical 
nephrectomy, including based on ionizing radiation exposure, 
to be granted.  The letter explicitly asked for the veteran 
to submit pertinent evidence he had that would further his 
claim, including in particular any evidence of exposure to 
ionizing radiation in service.  

Because the veteran claims entitlement to service connection 
for renal cancer status post left radical nephrectomy based 
on exposure to ionizing radiation in service, the claim turns 
on the initial question of whether he was exposed to ionizing 
radiation in service.  As the Board concludes that he was not 
exposed to ionizing radiation in service, the secondary 
question of causation between ionizing radiation and the 
veteran's renal cancer need not be addressed.  As discussed 
below, all indicated evidentiary development related to the 
question of exposure to ionizing radiation in service has 
been completed, and the veteran has been appropriately 
informed, including by a supplemental statement of the case 
in July 2004, of this development and the absence of any 
resulting evidence of such exposure in service.  

Developing evidence of any in-service radiation exposure was 
also the subject of Board remands in March 2000 and March 
2003.  Development requested in those remands has been 
completed to the extent possible.  See Stegall v. West, 11 
Vet. App. 268 (1998).  The Board requested a dosage estimate 
from the Director, Compensation and Pension Service, pursuant 
to 38 C.F.R. § 3.311(a)(2)(iii), and a follow-up request was 
sent to the Director in April 2003.  When no reply was 
received, e-mail correspondence in August 2003 from the VA 
Central Office that no dosage estimate would be made if no 
evidence of radiation exposure specific to the veteran could 
be found.  Because each reply from the National Personnel 
Records Center (NPRC), the Defense Special Weapons Agency, 
and the Department of the Navy, Naval Dosimetry Center shows 
no evidence of in-service radiation exposure, absent evidence 
of in-service radiation exposure from any other official 
source, there is no necessity of further request for an 
radiation dosage estimate from the Director, Compensation and 
Pension Service, since none would be forthcoming.  

While this decision addresses whether renal cancer, status 
post left radical nephrectomy, is causally related to service 
on grounds other than ionizing radiation exposure, this 
determination is also based, in part, on the absence of any 
medical evidence of renal cancer in service.  While the 
veteran has not been afforded a VA examination to address the 
question of a nexus between renal cancer and his period of 
active service, the United States Court of Appeals for 
Veterans Claims (Court) has interpreted 38 U.S.C.A. § 5103A 
as requiring VA to obtain a medical opinion in any 
compensation claim in which the veteran provides medical 
evidence of a current disability, lay evidence of an in-
service disease or injury, and lay evidence of continuing 
symptomatology since service.  Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  Here, the veteran has not alleged that 
he had renal cancer in service, and renal cancer was not 
diagnosed until may years post service, as shown by VA 
medical records.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reviewed the relevant subsection of the 
regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-(C), in Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Federal Circuit 
noted that the regulation, unlike the statute, contained a 
requirement that the claimant establish that he has suffered 
an event, injury, or disease in service in order to trigger 
VA's obligation to provide a VA medical examination or obtain 
a medical opinion.  The Federal Circuit found that the 
regulation properly filled a gap left in the statute.  The 
Federal Circuit referenced a preceding section of the 
statute, 38 U.S.C.A. § 5103A(a)(2), which indicates that VA 
is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The Federal Circuit found that, 
if the evidence of record does not establish that the veteran 
suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., 345 F.3d at 1356.  

Hence, because there is no basis alleged for a causal 
association between service and current renal cancer status 
post left radical nephrectomy other than due to ionizing 
radiation exposure, and because there is no evidence of 
record of any disease or injury in service which is alleged 
to be causally associated with the veteran's current 
disability there is no reasonable possibility that a current 
medical opinion could cure those deficiencies by establishing 
the existence of an event, injury or disease in service which 
is related to renal cancer.  Paralyzed Veterans of America.  
Because that is the case, there is no duty to obtain an 
opinion addressing the question of a nexus between service 
and renal cancer. 

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, there is no per se error where, as here, the initial 
adjudication occurred prior to promulgation of the VCAA.  Id.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim.

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Service Connection Claim

The veteran contends that he developed renal cancer, status 
post left radical nephrectomy, due to exposure to ionizing 
radiation while stationed in Hawthorne, Nevada from August 
1956 to November 1957, including as a result of placement in 
areas where nuclear testing was conducted.  

VA medical records show that the veteran was first diagnosed 
with renal cancer during a 1995 VA hospitalization.  

With respect to the claim that renal cancer is the result of 
in-service radiation exposure, such a claim may be 
demonstrated by three alternative methods.  First, if veteran 
exposed to radiation during active service later develops one 
of the diseases listed at 38 C.F.R. § 3.309(d), a rebuttable 
presumption of service connection arises.  See 38 C.F.R. §§ 
3.307, 3.309.  The diseases listed in 38 C.F.R. § 3.309(d) 
are ones in which the VA Secretary has determined that a 
positive association with radiation exposure exists.  Second, 
service connection may be established if a radiation-exposed 
veteran develops a "radiogenic disease" (i.e., one that may 
be induced by ionizing radiation, either listed at 38 C.F.R. 
§ 3.311(b), or if it is established by competent scientific 
or medical evidence that the claimed condition is a 
radiogenic disease), provided that the VA Under Secretary of 
Benefits determines that a relationship, in fact, exists 
between the disease and the veteran's radiation exposure in 
service.  Third, service connection may be established by 
competent evidence establishing the existence of a medical 
nexus between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).

Turning to the question of entitlement to presumptive service 
connection based on exposure to ionizing radiation, the Board 
notes that the diseases specific to "radiation-exposed 
veterans," including certain forms of cancers, that are 
listed under 38 C.F.R. § 3.309(d) will be presumed to have 
been incurred in active service if the veteran participated 
in a "radiation risk activity" such as atmospheric nuclear 
testing.  38 C.F.R. § 3.309(d)(3).   Renal cancer is one of 
those cancers listed under 38 C.F.R. § 3.309(d), and hence, 
if the veteran participated in a radiation risk activity, 
service connection may be established presumptively on that 
basis.

Renal (kidney) cancer also is listed under 38 C.F.R. § 
3.311(b)(2) as a "radiogenic" disease, found 5 years or more 
after service in an ionizing radiation exposed veteran, which 
may be medically related to such exposure.  As indicated 
above, a grant of service connection for a "radiogenic" 
disease may be established if the VA Under Secretary for 
Benefits determines that such disease is, in fact, related to 
a particular veteran's exposure to ionizing radiation 
exposure while in service. 

As applicable to the veteran's circumstances of service, the 
term radiation-risk activity is defined as "onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device."  38 C.F.R. § 3.309.  The term onsite 
participation means, at the time of the atmospheric nuclear 
test, presence at the test site, or performance of official 
military duties in connection with ships, aircraft or other 
equipment used in direct support of the nuclear test.  
Alternatively, onsite participation means presence at the 
test site or other test staging area in the six months 
following the nuclear test to perform official military 
duties related to the nuclear test including decontaminating 
test-related equipment.  38 C.F.R. § 3.309 (d)(3).  

The veteran was specifically asked to provide evidence of his 
exposure to ionizing radiation during service, including by a 
May 2004 development letter, but he has provided no such 
evidence regarding his exposure.  The veteran in the course 
of his claim has submitted various documents including a map 
of Nevada showing the Hawthorne Ammunition Depot where he was 
stationed and the Nevada Test Site where Operation PLUMBBOB, 
an open-air nuclear weapons testing operation, was conducted.  
The veteran has submitted arguments that his proximity to 
that testing while stationed at Hawthorne, when considered in 
light of the size and number of nuclear weapons detonated and 
the possibility of exposure to fallout, resulted in a certain 
likelihood that his renal cancer resulted from ionizing 
radiation exposure caused by Operation PLUMBBOB.  The 
question of exposure to ionizing radiation is, however, one 
of objective fact which may not be supported by mere lay 
assertion of such exposure without professional 
corroboration.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (professional opinions are required to address 
areas of knowledge requiring expertise).
 
In response to a September 2003 RO query, the NPRC informed 
that it had performed an extensive records search and had 
found no record of the veteran having been exposed to 
ionizing radiation.  The reply informed that either the NPRC 
did not have the records or they did not exist, and that 
further search by the NPRC would be futile.  Service medical 
records, contained within the claims folder, also do not 
inform of any exposure to ionizing radiation.  Hence, there 
are no personnel or medical records, or other records at the 
NPRC, which inform of any ionizing radiation exposure.  

A February 1998 letter from the Defense Special Weapons 
Agency, noted the veteran's service at the Hawthorne Naval 
Ammunition Depot, and his contention that he was exposed to 
ionizing radiation from Operations REDWING and PLUMBBOB 
during that period.  The letter noted that the veteran did 
not perform foreign service while on active duty.  Hence, he 
could not have participated in Operation REDWING, since that 
was conducted at the Pacific Proving Ground from May to 
August of 1956.  Because the veteran was not overseas, and 
nowhere the vicinity of Operation REDWING during those tests, 
exposure based on Operation REDWING is implausible.  

The letter further informs that Operation PLUMBBOB was 
conducted at the Nevada Test Site from May to October 1957.  
The agency informed that the Hawthorne military base was 180 
miles from the Nevada Test Site, and that available records 
did not show that the veteran was sent to the Nevada Test 
Site during the period of Operation PLUMBBOB.  The Defense 
Special Weapons Agency also found that historical documents 
did not show the veteran's participation in atmospheric 
nuclear testing, and a search of dosimetry data did not show 
the veteran's exposure to ionizing radiation.  In short, the 
Defense Special Weapons Agency found no evidence of the 
veteran's participation in radiation-risk activity, as 
defined in 38 C.F.R. §  3.309.  

In response to an RO request for a radiation dose estimate, 
the Department of the Navy, Naval Dosimetry Center, provided 
a February 2004 statement informing that the veteran's name, 
service number, and Social Security number were used to 
search for records of occupational radiation exposure, and 
none were found for the veteran.  The Naval Dosimetry Center 
concluded that a service member with the veteran's military 
occupational specialty would not have been exposed to 
ionizing radiation.  The veteran's DD214 lists his military 
occupational specialty (MOS) as motor vehicle operator, and 
personnel records list his last duty of assignment as a 
guard.  

The veteran has submitted articles dated in July and August 
1997, from the National Cancer Institute, which provide 
summaries of population studies of disease incidence 
associated with increases in radiation exposure in western 
states from possible fallout from atmospheric nuclear testing 
at the Nevada Test Site.  However, these general population 
studies provide no specific information assessing the 
veteran's individual exposure to atmospheric radiation, if 
any, due to atmospheric nuclear testing at the Nevada Test 
Site.  Sacks v. West, 11 Vet. App. 314, 317 (1998) 

The veteran's representative has argued in attachments to a 
September 2004 VA Form 646 that VA should be obligated to 
obtain radiation exposure estimates based on generalized 
findings regarding exposure to the population at large who 
were in areas proximate, downwind, or otherwise potentially 
subject to exposure to radiation from open-air testing at the 
Nevada Test Site during Operation PLUMBBOB.  However, 
38 C.F.R. § 3.309 only requires a determination of onsite 
participation, and 38 C.F.R. §  3.311 only requires a request 
of dose estimates from the appropriate office of the 
Department of Defense, and obtaining any available records of 
the veteran's Record of Occupational Exposure to Ionizing 
Radiation, if any.  38 C.F.R. §§ 3.309 (d)(3), 3.311(a).  
Those requests were made, and, as noted above, the Defense 
Special Weapons Agency, the Naval Dosimetry Center, and the 
NPRC found no evidence of the veteran's participation in a 
radiation-risk activity. 

The veteran has been afforded an opportunity to submit dosage 
estimates from an independent expert regarding his exposure 
to ionizing radiation, but he failed to provide any specific 
estimate as to his individual exposure to ionizing radiation 
in service.  The National Cancer Institute's general 
assessment regarding exposures of persons residing in western 
states during testing conducted at the Nevada Test Site 
presents no usable data referable to specifically to the 
veteran's case.  Hence, it cannot support either a radiation 
dose estimate for the veteran, pursuant to 38 C.F.R. § 3.311, 
or an assessment by the Under Secretary of Benefits (or the 
Director, Compensation and Pension Service) of a likely 
causal link between renal cancer and his period of service 
based on ionizing radiation exposure,  pursuant to 38 C.F.R. 
§ 3.311(c).  As noted above, an e-mail response from the 
office of the Director, Compensation and Pension Service, 
informed that if no exposure to ionizing radiation was shown 
by the Defense Special Weapons Agency, then a decision may be 
made without referral to the Director, Compensation and 
Pension Service.  Without evidence of exposure to ionizing 
radiation a denial based on absence of evidence of exposure 
is in order under 38 C.F.R. § 3.311.  

Hence, all official avenues of development of radiation 
exposure, as delineated in 38 C.F.R. §§ 3.309 and 3.311 have 
been exhausted.  No evidence of exposure to ionizing 
radiation in service has been found, including any evidence 
of the veteran's participation in Operation PLUMBBOB.  No 
evidence of occupational or other ionizing radiation exposure 
during service has been found.  Finally, there is no official 
record of any such exposure of the veteran and no dosimetry 
record.  The veteran was afforded the opportunity to produce 
an independent expert estimate of his exposure, but he did 
not produce any estimate.  The absence of affirmative 
evidence of any exposure to ionizing radiation during the 
veteran's period of service weighs against the claim.  Hence, 
absent any such evidence of ionizing radiation exposure in 
service, and given the exhaustion of official channels for 
developing evidence of such exposure, the preponderance of 
the evidence is against the claim of entitlement to service 
connection for renal cancer, status post left radical 
nephrectomy, based on ionizing radiation exposure, either 
based on presumptive service connection pursuant to 38 C.F.R. 
§ 3.309, or based on official determinations pursuant to 
38 C.F.R. § 3.311, or based on the weight of medical and non-
medical evidence presented. 
  
Finally, there is no medical or other evidence that renal 
cancer, status post left radical nephrectomy, is otherwise 
causally related to the appellant's period of service.  Renal 
cancer was first diagnosed during a 1995 VA hospitalization, 
and there is no competent evidence that it existed proximate 
in time to service.  Hence, renal cancer did not develop and 
it was not aggravated in service.  Thus, the preponderance of 
the evidence is against finding that renal cancer having 
developed or was aggravated in-service, or that it is 
otherwise being causally related to service.  38 C.F.R. 
§ 3.303(a).  

The claim is denied.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for renal cancer status post left radical 
nephrectomy, including based on exposure to ionizing 
radiation, is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


